                    Case 18-12903-KG            Doc 6     Filed 12/31/18       Page 1 of 23



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

____________________________________
In Re:                               )
                                     )
ANGEL MEDICAL SYSTEMS, INC.,         )                                 Chapter 11
a Delaware corporation,              )                                 Case No. 18-12903 ( )
                                     )
               1
       Debtor.                       )
____________________________________)


      DEBTOR’S MOTION FOR ENTRY OF ORDER (A) SCHEDULING COMBINED
    HEARING TO CONSIDER APPROVAL OF PLAN AND DISCLOSURE STATEMENT;
              (B) ESTABLISHING DEADLINE FOR OBJECTIONS TO
       PLAN AND DISCLOSURE STATEMENT; (C) APPROVING SOLICITATION
      PROCEDURES; (D) APPROVING CONFIRMATION HEARING NOTICE; AND
                       (E) GRANTING RELATED RELIEF

           Angel Medical Systems, Inc., the above-captioned debtor and debtor in possession

(“Debtor”) hereby moves this Court (this “Motion”) for the entry of an order: (i) scheduling a

combined hearing (the “Confirmation Hearing”) to consider approval of (a) the Amended

Disclosure Statement for the Prepackaged Plan of Reorganization for Angel Medical Systems,

Inc., et al., Under Chapter 11 of the Bankruptcy Code, dated December 26, 2018 (as may be

amended, the “Disclosure Statement”) and (b) the Amended Prepackaged Plan of Reorganization

for Angel Medical Systems, Inc., dated December 26, 2018 (as may be amended, the “Plan”); (ii)

establishing deadlines and procedures to object to the same; (iii) approving the solicitation

procedures used to solicit acceptances of the Plan (the “Solicitation Procedures”) and the

Solicitation Package (as defined below); (iv) approving the form and manner of notice of the

confirmation hearing on the Plan and commencement of these cases (the “Confirmation Hearing

Notice”); and (v) granting related relief, and in support of this Motion, the Debtor respectfully



1
    The Debtor’s address is 40 Christopher Way, Suite 201, Eatontown, NJ 07724. Its EIN is XX-XXXXXXX.
                Case 18-12903-KG          Doc 6    Filed 12/31/18      Page 2 of 23



states as follows:

                                            Jurisdiction

       1.      The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012.

       2.      This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2) and

the Court may enter a final order consistent with Article III of the United States Constitution.

Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.      The statutory bases for the relief requested herein are sections 105(a), 1125, 1126,

and 1128 of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”),

Rules 2002, 3003, 3016, 3017, 3018, and 3020 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and Rule 3017-1 of the Local Rules of Bankruptcy Practice and Procedure

of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”).

                                            Background

  A. General Background

       4.      The Debtor is a privately held pre-commercial medical device company with

approximately fifty issued patents. The Debtor has developed the AngelMed Guardian System,

which is an implantable cardiac monitoring and alerting system that is designed to warn cardiac

patients of potentially life-threatening acute coronary syndromes (“ACS”), including heart attacks.

It is well known that getting early treatment for heart attacks is extremely beneficial and potentially

life-saving. In a five year clinical study, the AngelMed Guardian System demonstrated that the

warning provided by it provides a more accurate and earlier indication of ACS than a patient

relying on symptoms alone and can materially shorten the time between the commencement of an

                                                  2
               Case 18-12903-KG         Doc 6     Filed 12/31/18     Page 3 of 23



incident to Emergency Room arrival. On April 9, 2018, the Food and Drug Administration

approved the Debtor’s Pre-Market Approval submission and approved the commercialization of

the AngelMed Guardian System. The FDA approved indication for use (IFU) allow the AngelMed

Guardian System to be prescribed for patients with a prior ACS event at high risk for another one.

More than two million Americans would qualify today based in this IFU. The FDA in its summary

of safety and efficacy states “An important consideration is that the device fills an unmet medical

need by providing more effective diagnosis of a life-threatening condition comparted to relying on

patient symptoms alone.” Other than for liquidity constraints arising from the pending debt

maturities discussed below, the Debtor believes that it is poised to successfully launch into the

commercial stage of its operations in 2019.

       5.      Specifically, prior to the Petition Date, the Debtor issued three tranches of secured

debt. Pursuant to a Note Purchase and Security Agreement, dated as of December 5, 2012 (as

amended), by and among the Debtor, as the borrower, Bioinfo Accelerator Fund, LLC, as agent,

and the noteholders party thereto, the Debtor issued certain secured notes (the “2012 Notes”). As

of the Petition Date, $20,646,000 in aggregate unpaid principal, plus interest, fees and other

expenses, is outstanding under the 2012 Notes.

       6.      Pursuant to a Note Purchase and Security Agreement, dated as of November 25,

2014 (as amended), by and among the Debtor, as the borrower, Bioinfo Accelerator Fund, LLC,

as agent, and the noteholders party thereto, the Debtor issued an additional series of secured notes

(the “2014 Notes”). As of the Petition Date, $20,430,000 in aggregate unpaid principal, plus

interest, fees and other expenses, is outstanding under the 2014 Notes.

       7.      Further, pursuant to a Note Purchase and Security Agreement, dated as of

September 20, 2016 (as amended), by and among the Debtor, as the borrower, Bioinfo Accelerator



                                                 3
                Case 18-12903-KG          Doc 6     Filed 12/31/18      Page 4 of 23



Fund, LLC, as agent, and the noteholders party thereto, the Debtor issued a third series of secured

notes (the “2016 Notes”). As of the Petition Date, $1,956,442 in aggregate unpaid principal, plus

interest, fees and other expenses, is outstanding under the 2016 Notes.

        8.      Each of the 2012 Notes, the 2014 Notes and the 2016 Notes is secured by security

interests in and liens on substantially all of the assets of the Debtor, excluding intellectual property.

As is common with start-up entities, there is a material overlap in the holders of these pre-petition

Notes and the holders of equity interests in the Debtor, including by insiders.

        9.      All of the 2012 Notes, the 2014 Notes and the 2016 Notes mature on December

31, 2018.

        10.     On the date hereof (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code. The Debtor continues to operate its business and

manage its properties as a debtor-in-possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code. No creditors’ committee, trustee or examiner has been appointed in this chapter

11 case.

        11.     Additional factual background relating to the Debtor’s business and the

commencement of this chapter 11 case is set forth in detail in the Declaration of Andrew Taylor

in Support of Chapter 11 Petition and First Day Relief (the “First Day Declaration”) filed

contemporaneously herewith.

   B. Prepetition Solicitation

        12.     On December 17, 2018, the Debtor served out a form of plan and disclosure

statement to holders of the 2012 Notes, the 2014 Notes, and the 2016 Notes, together with ballots,

to solicit votes to accept or reject its prepackaged Plan (the “Solicitation”).       The deadline for

submitting ballots was January 3, 2019. To address some minor changes to the Series A Offering

(as defined in the Plan) and other non-material comments, the Debtor distributed the amended Plan

                                                   4
                Case 18-12903-KG          Doc 6   Filed 12/31/18     Page 5 of 23



and Disclosure Statement on December 26, 2018 and extended the voting deadline until January

14, 2019. Below is a summary of the classification and treatment of classified claims and equity

interests under the Plan:


       Description And Amount
                                                          Summary Of Treatment
        Of Claims Or Interests

 Class 1 – Non-Tax Priority Claims         Paid in full in cash.

 Estimated Recovery: 100%

 Class 2 – Other Secured Claims            At the Debtor’s option: (a) paid in full in cash; (b) the
                                           holder of Claim will receive the collateral securing its
 Estimated Recovery: 100%                  Claim; or (c) the Claim will be Reinstated or otherwise
                                           treated in a manner to render it unimpaired.

 Class 3 – 2012 Secured Notes              Each Holder will receive its pro rata share of the Junior
 Claims                                    Noteholder New Common Stock Allocation.

 Estimated Recovery: 12%

 Class 4 – 2014 Secured Notes              Each Holder will receive its pro rata share of the Junior
 Claims                                    Noteholder New Common Stock Allocation.

 Estimated Recovery: 12%

 Class 5 – 2016 Secured Notes              Each Holder will receive its pro rata share of the
 Claims                                    Senior Noteholder New Series A Preferred Stock
                                           Allocation.
 Estimated Recovery 100%

 Class 6 – General Unsecured               Each Holder of an Allowed General Unsecured Claim
 Claims                                    shall receive its pro rata share of $500,000; provided,
                                           that, no Holder of a General Unsecured Claim shall be
 Estimated Recovery: up to 100%,           entitled to receive more than the amount of its Allowed
 subject to dilution for unknown           Claim.
 unliquidated, disputed, and contingent
 claims




                                                  5
                Case 18-12903-KG         Doc 6   Filed 12/31/18      Page 6 of 23




       Description And Amount
                                                         Summary Of Treatment
        Of Claims Or Interests

 Class 7 – Convenience Claims              Each Holder of an Allowed Convenience Claim shall
                                           be paid in full in Cash on the Effective Date up to
 Estimated Recovery: 100%                  $7,500.

 Class 8 – Old Equity Interests            On the Effective Date, all Old Equity Interests shall be
                                           cancelled and Holders of Old Equity Interests and
 Estimated Recovery: 0%                    Claims arising from or related to Old Equity Interests
                                           that are subject to subordination under section 510(b)
                                           of the Bankruptcy Code shall not receive or retain any
                                           property on account thereof.




       13.     The Debtor solicited holders of 2012 Secured Notes Claims (“Class 3”), 2014

Secured Notes Claims (“Class 4”), and 2016 Secured Notes Claims (“Class 5”) which are the only

classes entitled to vote under the Plan (the “Voting Classes”). The other classes are either

unimpaired (Class 1 – Non-Tax Priority Claims, Class 2 – Other Secured Claims, and Class 7 –

Convenience Claims), or presumed to have rejected the Plan (Class 6 – General Unsecured Claims

and Class 8 – Old Equity Interests). The Debtor established January 3, 2019 as the initial deadline

to vote on the Plan, and has extended that deadline to January 14, 2019 (the “Voting Deadline”).

Under Section 1125(g) of the Bankruptcy Code, the Debtor will continue to accept votes on the

Plan based on the pre-petition Solicitation.

                                         Relief Requested

       14.     By this Motion, the Debtor respectfully requests entry of an order (the “Scheduling

Order”): (i) scheduling the Confirmation Hearing to consider approval of the Plan and Disclosure

Statement; (ii) establishing deadlines and procedures to object to the same; (iii) approving the




                                                 6
               Case 18-12903-KG        Doc 6    Filed 12/31/18     Page 7 of 23



Solicitation Procedures and the Solicitation Package; and (iv) approving the form and manner of

the Confirmation Hearing Notice.

       15.    Below is a table highlighting the dates relevant to the Solicitation Procedures and

setting forth the Debtor’s proposed dates for the mailing of the Confirmation Hearing Notice, the

Confirmation Hearing, and the Objection Deadline (as defined below):


                   Relevant Event                               Date
         Record Date for Voting                 December 14, 2018

         Commencement of Solicitation           December 17, 2018

         Voting Deadline                        January 14, 2019

         Mail Confirmation Hearing Notice       January 15, 2019 (proposed)

         Objection Deadline                     February 5, 2019 (proposed)

         Deadline for filing 3018 Motions       February 11, 2019 (proposed)

         Reply Deadline                         February 11, 2019 (proposed)

         Disclosure Statement and               February 18, 2019 (proposed)
         Confirmation Hearing


                                        Basis for Relief
  A. Scheduling Confirmation Hearing

       16.    The Debtor has solicited acceptance of the Plan from holders of claims in the

Voting Classes prior to the commencement of its bankruptcy case. As a result, the Debtor requests

a single combined hearing (i.e., the Confirmation Hearing), to seek the Court’s approval of the

Disclosure Statement and confirmation of the Plan. See 11 U.S.C. § 105(d)(2)(B)(vi) (authorizing

the Court to combine the hearing on approval of the Disclosure Statement with the Confirmation




                                               7
                 Case 18-12903-KG        Doc 6    Filed 12/31/18     Page 8 of 23



Hearing); 11 U.S.C. § 1128(a) (providing that, after notice, the Court shall hold a hearing on

confirmation).

       17.       The Debtor respectfully requests that the Court schedule the Confirmation Hearing

on a date and time convenient for the Court but preferably consistent with the timeline set forth

above and set a date of approximately 28 days from service of notice of the Confirmation Hearing

as the deadline to object to the Plan (the “Objection Deadline”). See Fed. R. Bankr. P. 2002(b)

and 3017.

  B. Approval of Form and Manner of Notice of Conformation Hearing Procedures for
     Filing Objections and Scheduling Objection Deadline

       18.       The Debtor requests approval of the notice of the Confirmation Hearing

substantially in the form of Exhibit A annexed hereto (the “Confirmation Hearing Notice”).

Pursuant to Bankruptcy Rules 2002 and 3017(d), the Confirmation Hearing Notice contains: (a)

the Petition Date; (b) notice of implementation of the automatic stay pursuant to Bankruptcy Code

section 362; (c) the proposed date of the Confirmation Hearing; (d) a brief summary of the Plan;

(e) the proposed Objection Deadline and the procedures for objecting to the Disclosure Statement

and the Plan; (f) the deadline for filing a motion pursuant to Bankruptcy Rule 3018 to temporarily

allow a claim for voting purposes; and (g) directions on how to obtain copies of those documents

at no charge upon request by any parties in interest.

       19.       The Confirmation Hearing Notice will be served upon: (a) the Office of the United

States Trustee for the District of Delaware (the “U.S. Trustee”); (b) the Debtor’s known creditors

on its creditor matrix, including, among others, all of its trade creditors, taxing authorities, any

governmental authority with whom the company conducts business, UCC-1 lien holders, other

secured creditors, litigants, and counterparties to contracts; (c) the Securities and Exchange




                                                 8
               Case 18-12903-KG          Doc 6     Filed 12/31/18     Page 9 of 23



Commission; (d) the Internal Revenue Service; (e) holders of equity interests; and (f) any party

requesting notice pursuant to Bankruptcy Rule 2002.

  C. Procedures for Filing Objections to the Disclosure Statement and Confirmation of
     the Plan

       20.     The Debtor requests that the Court direct the manner in which objections to

confirmation of the Plan (including objections to the Disclosure Statement), if any, must be made.

       21.     Pursuant to Bankruptcy Rule 3020(b)(1), objections to confirmation of a plan must

be filed and served “within a time fixed by the court.” Fed. R. Bankr. P. 3020(b)(1). The Debtor

requests that the Court direct that all objections to the Plan be filed by the Objection Deadline as

provided herein (unless otherwise agreed-to by the Debtor in its sole discretion). The Debtor’s

proposed schedule would provide entities at least 28 days’ notice of the Objection Deadline.

       22.     In addition, the Debtor requests that the Court require that objections to the

Disclosure Statement and confirmation of the Plan must:

               a.      be in writing;

               b.      comply with the Bankruptcy Rules and the Local Rules;

               c.      state the name and address of the objecting party and the amount and
                       nature of the claim or equity interest beneficially owned by such entity;

               d.      state with particularity the legal and factual basis for such objections, and,
                       if practicable, a proposed modification to the Plan that would resolve such
                       objection; and

               e.      be filed with the Clerk of the Court with proof of service thereof and
                       served upon (i) the Debtor, Angel Medical Systems, Inc., 40 Christopher
                       Way, Suite 201, Eatontown, NJ 7724 (Attn: David R. Fischell); (ii)
                       proposed counsel for the Debtor, (a) Honigman Miller Schwartz And
                       Cohn LLP, 2290 First National Building, 660 Woodward Avenue, Detroit,
                       Michigan 48226-3506, (Attn.: Joseph Sgroi and Glenn Walter); and (b)
                       Morris James LLP, 500 Delaware Avenue, Suite 1500, Wilmington, DE
                       19801-1494, (Attn: Jeffrey R. Waxman); (iii) the Office of the United
                       State Trustee for the District of Delaware, 844 King Street, Suite 2207,
                       Wilmington, Delaware 19801; and (iv) those parties who have a filed a
                       notice of appearance in the Chapter 11 Case.


                                                 9
               Case 18-12903-KG         Doc 6     Filed 12/31/18      Page 10 of 23



       23.     The Debtor believes that the proposed timing for filing and service of objections

and proposed Plan modifications, if any, will afford the Court, the Debtor and other parties-in-

interest sufficient time to consider objections and proposed Plan modifications, if any, prior to the

Confirmation Hearing.

  D. Approval of Solicitation Procedures

       24.     Pursuant to section 1125(g) of the Bankruptcy Code, the Debtor distributed the

Disclosure Statement and initiated solicitation of the Plan on December 17, 2018, prior to the

commencement of this chapter 11 case. See 11 U.S.C. § 1125(g) (debtors may commence

solicitation prior to filing chapter 11 petitions). Bankruptcy Rule 3017(d) sets forth the materials

that must be provided to holders of claims and interests for the purposes of soliciting their votes to

accept or reject a plan of reorganization. Bankruptcy Rule 3017(e) provides that “the court shall

consider the procedures for transmitting the documents and information required by Bankruptcy

Rule 3017(d) to beneficial holders of stock, bonds, debentures, notes and other securities,

determine the adequacy of such procedures and enter such orders as the court deems appropriate.”

Fed. R. Bankr. P. 3017(e). As set forth herein, the Solicitation Procedures comply with the

Bankruptcy Code and the Bankruptcy Rules.

                       (1)     Record Date

       25.     Bankruptcy Rule 3018(b) provides that the “holders of record of the applicable

security” of the Debtors entitled to receive Ballots, as defined below, and the related solicitation

materials are determined “on the date specified in the solicitation.” The Solicitation Package

clearly identified December 14, 2018 as the record date (the “Voting Record Date”) for

determining which holders of claims were entitled to vote to accept or reject the Plan. Accordingly,

the Debtor’s designation of the Voting Record Date conforms to the appropriate Bankruptcy Rule.

                       (2)     Approval of Voting Deadlines

                                                 10
               Case 18-12903-KG          Doc 6     Filed 12/31/18     Page 11 of 23



       26.     Section 1125(g) of the Bankruptcy Code provides that “[n]otwithstanding

subsection (b), an acceptance or rejection of the plan may be solicited from a holder of a claim or

interest if such solicitation complies with applicable nonbankruptcy law and if such holder was

solicited before the commencement of the case in a manner complying with applicable

nonbankruptcy law.” 11 U.S.C. § 1125(g). Bankruptcy Rule 3018(b) provides that prepetition

acceptances or rejections of a plan are valid only if the plan was transmitted to substantially all the

holders of claims or interests in each solicited class and the time for voting was not unreasonably

short. All holders of Claims in the Voting Classes as of the Voting Record Date received a

Solicitation Package.

       27.     The Debtor initially commenced the solicitation of votes for approval of the Plan

on December 17, 2018 with a deadline of January 3, 2019. After modifying the Plan, the Debtor

served the amended Plan and Disclosure Statement to creditors holding claims in Classes 3, 4, and

5 and extended the Voting Deadline until 4:00 p.m. (prevailing Eastern Time) on January 14, 2019.

       28.     The Ballots stated in clear and conspicuous language that all Ballots must be

properly executed, completed, and delivered to Morris James LLP, 500 Delaware Avenue, Suite

1500, Wilmington, DE 19801-1494, (Attn: Jeffrey Waxman, Balloting Agent), so that they were

actually received by the Voting Deadline.

       29.     The Voting Deadline is in accordance with applicable non-bankruptcy law, as there

is no applicable federal securities law regarding the time period for solicitation of votes on a plan

of reorganization. See 5 Collier Guide to Chapter 11 ¶ 5.07[c] (stating that whether a period is

sufficient for a decision to vote on a prepackaged plan “was not a question addressed by the

securities laws”) (citing In re Southland Corp., No. 390-37119-HCA-11 (Bankr. N.D. Tex. Oct.

24, 1990) (Response of the Securities and Exchange Commission to the Court’s Request for a



                                                  11
               Case 18-12903-KG         Doc 6     Filed 12/31/18      Page 12 of 23



Statement of Position Regarding Compliance of Debtors’ Prepetition Solicitation with Federal

Securities Laws, dated December 26, 1990, at 18)).

       30.     The Debtor respectfully submits that each holder of a claim entitled to vote to accept

or reject the Plan, i.e., holders of claims in Class 3, Class 4 and Class 5, had adequate time to

consider the Plan and Disclosure Statement based on the 28 day voting period. The Debtor submits

that the voting period provided by the Solicitation Procedures was reasonable and sufficient under

the facts and circumstances of this chapter 11 case and should be approved.

  E. Approval of Solicitation Package

       31.     The Debtor caused a solicitation package (the “Solicitation Package”) containing

the Disclosure Statement, the Plan (attached as Exhibit A to the Disclosure Statement), Ballot(s),

a transmittal memorandum, and other Plan-related documents (as noted in the transmittal

memorandum) to be mailed to holders of the Voting Class claims on December 17, 2018. To

address some changes to the Series A Offering and other non-material comments, the Debtor

distributed the amended Plan and Disclosure Statement on December 26, 2018.

       32.     Bankruptcy Rule 3017(d) requires the Debtor to transmit a form of ballot, which

substantially conforms to Official Form No. 14, only to “creditors and equity security holders

entitled to vote on the plan.” Fed. R. Bankr. P. 3017(d). The Debtor distributed to creditors one or

more ballots in the form of Exhibit B annexed hereto (collectively, the “Ballots”). The Ballots

contain a provision allowing Voting Classes to opt-out of the releases set forth in Article X of the

Plan which are part of the overall restructuring set forth in the Plan and described in greater detail

in the Disclosure Statement. The forms for the Ballots are based on Official Form No. 14, but have

been modified to address the particular circumstances of the case and to include certain additional

information that the Debtor believes to be relevant and appropriate to the Voting Classes to vote

to accept or reject the Plan. See Fed. R. Bankr. P. 3017(d).

                                                 12
               Case 18-12903-KG          Doc 6     Filed 12/31/18     Page 13 of 23



       33.     Such holders were instructed to return their Ballots to the address specified on the

Ballot and as described more fully below. No other known holders of claims or interests were

provided with a Solicitation Package. Such holders of known claims or interests either are

unimpaired and conclusively presumed to accept the Plan pursuant to section 1126(f) of the

Bankruptcy Code, or deemed to have rejected the Plan pursuant to section 1126(g) of the

Bankruptcy Code, and thus, not entitled to vote.

  F. Notice of Non-Voting Status

       34.     Class 1 (Non-Tax Priority Claims), Class 2 (Other Secured Claims), and Class 7

(Convenience Claims) are unimpaired under the Plan and therefore are deemed to have accepted

the Plan pursuant to section 1126(f) of the Bankruptcy Code. Class 6 (General Unsecured Claims)

and Class 8 (Old Equity Interests) are deemed to reject the Plan. Therefore, the Debtor requests that

it not be required to solicit the foregoing Classes (the “Non-Voting Classes”) and no Ballots have

been proposed for, or sent to, holders of claims or interests in these classes.

       35.     Pursuant to section 1126(f) of the Bankruptcy Code, unimpaired creditors are

“conclusively presumed to have accepted the plan, and solicitation of acceptances with respect to

such class . . . is not required.” 11 U.S.C. § 1126(f). Accordingly, the Debtor submits that it need

not transmit a Solicitation Package to holders of Claims in the Unimpaired Classes who are deemed

to have accepted the Plan.

       36.     Pursuant to section 1126(g) of the Bankruptcy Code, “a class is deemed not to have

accepted a plan if such plan provides that the claims or interests of such class do not entitle the

holders of such claims or interests to receive or retain any property under the plan on account of

such claims or interests.” 11 U.S.C. § 1126(g). Therefore, the Debtor requests that it not be required

to transmit Solicitation Packages to holders of Class 8 (Old Equity Interests) as holders of Old



                                                 13
               Case 18-12903-KG          Doc 6     Filed 12/31/18     Page 14 of 23



Equity Interests will not receive any distribution or retain any property under the Plan and are

therefore deemed to have rejected the Plan.

       37.     Because of the inherent difficulty in soliciting general unsecured trade creditors as

part of a prepackaged plan prior to the commencement of a bankruptcy case, the Debtor elected to

treat holders of Class 6 (General Unsecured Claims) as having rejected the plan, even though they

are impaired and receiving a distribution under the case. Nothing in the Bankruptcy Code prohibits

a plan proponent from deeming a class to reject a plan of reorganization in circumstances such as

those presented here, and courts in this district have granted similar relief. See, e.g., In re General

Wireless Operations Inc., Case No. 17-10506 (BLS), (Bankr. D. Del. Sept. 7, 2017) (permitting

debtors to not solicit votes from class deemed to reject plan); In re Terisa Systems, Inc., Case No.

08-10462 (CSS), (Bankr. D. Del. Mar. 13, 2008) (holding the debtors were not required to

undertake an otherwise costly and ultimately wasteful solicitation so long as such holders of claims

were provided an opportunity to object to confirmation of the Plan); In re Globix Corp., Case No.

02-10647 (PJW) (Bankr. D. Del. Mar. 6, 2002) (same); In re Tokheim Corp., Case No. 00-03455

(PJW) (Bankr. D. Del. Aug. 30, 2000) (same); In re Philip Servs., Inc., Case No. 99-02385 (MFW)

(Bankr. D. Del. Sept. 21, 1999) (same); In re The Grand Union Co., Case No. 98-27912 (NLW)

(Bankr. D.N.J. June 24, 1998) (same).

       38.     Moreover, the results from a solicitation of votes from the holders of Class 6

(General Unsecured Claims) would be irrelevant since a rejection of the Plan by holders of Class

6 would not change the ultimate outcome of the solicitation process. Assuming, arguendo, that the

holders of Class 6 rejected the Plan, the Debtor contends that the Plan is nevertheless confirmable

over their rejection pursuant to the cram-down provisions of Section 1129(b) of the Bankruptcy

Code. See In re Regent Communications, Inc., 2010 WL 6982121 (Bankr. D. Del. Mar. 1, 2010)



                                                  14
               Case 18-12903-KG          Doc 6     Filed 12/31/18     Page 15 of 23



(holding holders of equity interests were deemed to have rejected the Plan and finding that the

Debtors were not required to solicit votes on the Plan from such holders); see also In re PWS

Holding Corp., 228 F.3d 224, 231-232 (3d Cir. 2000) (acknowledging holders without interest

deemed to reject reorganization plans); In re Egan, 142 B.R. 730, 733 (Bankr. E.D. Pa. 1992)

(permitting the debtors not to resolicit a class previously deemed to reject the debtor's original plan

but receiving a nominal distribution under the debtor’s revised plan); In re Union County

Wholesale Tobacco & Candy Co., 8 B.R. 442, 443 (Bankr. D.N.J. 1981) (holding that the debtor

need not solicit the classes subject to cramdown treatment nor provide the members of such classes

with a disclosure statement).

       39.     Therefore, the Debtor requests that it not be required to transmit Solicitation

Packages to holders of Claims in Class 1 (Non-Tax Priority Claims), Class 2 (Other Secured

Claims), Class 6 (General Unsecured Claims), Class 7 (Convenience Claims) and Class 8 (Old

Equity Interests)

       40.     The Debtor proposes to mail or cause to be mailed to holders of claims in the Non-

Voting Classes, at the address to which notices are required to be sent pursuant to Bankruptcy Rule

2002(g), a notice of Non-Voting Status substantially in the form of Exhibit C annexed hereto (the

“Non-Voting Status Notice”) and a Confirmation Hearing Notice.

       41.     The Non-Voting Status Notice will inform the recipient that it is in a Non-Voting

Class and will indicate that Non-Voting Parties may obtain a copy of the Plan and Disclosure

Statement free of charge. The Non-Voting Notices will also include an Opt-Out Form, permitting

the Non-Voting Parties to opt-out of the third-party releases set forth in Article X of the Plan.

  G. Approval Procedures for Vote Tabulation

       42.     The Debtor requests that the Court approve the following vote tabulation

methodology to be utilized by the Debtor (the “Tabulation Procedures”):

                                                  15
                  Case 18-12903-KG             Doc 6       Filed 12/31/18        Page 16 of 23



                  a.       The voting amount of claims in each Voting Class (for voting purposes
                           only) shall be established based on the principal amount of notes held by
                           such holder as of the Voting Record Date, as evidenced by the Debtor’s
                           records.

                  b.       The Debtor’s proposed counsel, Morris James, LLP, will serve as balloting
                           agent for the Debtor, and will not count or consider for any purpose in
                           determining whether the Plan has been accepted or rejected the following
                           Ballots: (i) any Ballot that was received after the Voting Deadline (unless
                           the Debtor granted an extension of the Voting Deadline with respect to the
                           holder who cast the Ballot or otherwise agreed to waive the timeliness
                           requirement); (ii) any Ballot that was illegible or contained insufficient
                           information to permit the identification of the holder; (iii) any Ballot cast
                           by a person or entity that does not hold a claim or interest in a class that is
                           entitled to vote on the Plan; (iv) any unsigned Ballot; (v) any Ballot not
                           marked to accept or reject the Plan, or marked both to accept and reject the
                           Plan; and (vi) any Ballot submitted by a party not entitled to cast a vote with
                           respect to the Plan.

                  c.       The amount of claims voted by such holders of the Voting Classes will be
                           verified by submitting a summary report to the Debtor to verify that the
                           claim amount identified by each holder corresponded to obligations actually
                           held by such holder as of the Record Date. In the event such amounts
                           differed and could not be reconciled, votes will be based on the amounts of
                           claims held by such holder as provided by the Debtor.

         43.      Bankruptcy Rule 3018(a) provides that "the court after notice and hearing may

temporarily allow the claim . . . in an amount which the court deems proper for the purpose of

accepting or rejecting a plan." Fed. R. Bankr. P. 3018(a).

         44.      The Debtor believes that the Tabulation Procedures will establish a fair and
                              2
equitable voting process. Nevertheless, if any claimant seeks to challenge the allowance of its

claim for voting purposes in accordance with the Tabulation Rules, the Debtor proposes that such

claimant be required to file a motion, pursuant to Bankruptcy Rule 3018(a), for an order




2
  Nothing herein or in the Tabulation Procedures is intended to waive or limit the Debtor’s rights, pursuant to section
1126(e) of the Bankruptcy Code, to request that the Court designate any Ballot or Ballots as not being cast in good
faith.



                                                         16
               Case 18-12903-KG         Doc 6    Filed 12/31/18     Page 17 of 23



temporarily allowing such claim in a different amount for purposes of voting to accept or reject

the Plan (a “Rule 3018 Motion”) and serve such motion on the Debtor so that it is received on or

before 5:00 p.m. (prevailing Eastern time) on the later of (a) seven days prior to the Confirmation

Hearing and (b) the fifth business day after the Debtor files an objection to such claimant’s claim.

       45.     Such motion will, to the extent necessary, be heard at the Confirmation Hearing. In

accordance with Bankruptcy Rule 3018, the Debtor further proposes that any Ballot submitted by

a creditor that files a Rule 3018 Motion will be counted solely in accordance with the proposed

Tabulation Rules and the other applicable procedures contained herein (and the notices attached

hereto) unless and until the underlying claim is temporarily allowed by the Bankruptcy Court for

voting purposes in a different amount, after notice and a hearing. Procedures similar to the above-

described Solicitation Procedures have been approved in other chapter 11 cases in this district. See

e.g., In re Fallbrook Tech. Inc., No. 18-10384 (Docket No. 174) (MFW) (Bankr. D. Del. Apr. 24,

2018); In re The Walking Co. Holdings, Inc., No. 18-10474 (Docket No. 256) (LSS) (Bankr. D.

Del. Apr. 20, 2018); In re Patriot Nat'l, Inc., No. 18-10189 (Docket No. 381) (KG) (Bankr. D.

Del. Mar. 14, 2018); In re True Religion Apparel, Inc., No. 17-11460 (Docket No. 387) (CSS)

(Bankr. D. Del. Aug. 24, 2017); In re RCS Capital Corp., No. 16-10223 (Docket No. 381) (MFW)

(Bankr. D. Del. Mar. 24, 2016).

       46.     The Debtor has not yet filed its official schedules in the Bankruptcy Case, however,

the Debtor anticipates that it will do so within twenty days after the Petition Date. In the event

that it has, the Debtor reserves the right to amend the Schedules with respect to any Claim and to

make distributions based on such amended Schedules (if no proof of claim is timely filed in

response thereto) without approval of the Bankruptcy Court. If any such amendment to the

Schedules reduces the amount of a Claim or changes the nature or priority of a Claim, the Debtor



                                                17
               Case 18-12903-KG         Doc 6     Filed 12/31/18     Page 18 of 23



in accordance with the orders of this Court establishing bar dates for filing Claims against the

Debtor’s estates will provide the holder of such claim with notice of such amendment, and such

parties will have 30 days to file an objection to such amendment in the Bankruptcy Court.

       47.     The Debtor also reserves the right to: (a) file, withdraw or litigate to judgment,

objections to any claims; (b) settle or compromise any disputed claims without any further notice

to or action, order or approval by this Court, subject to any orders of this Court establishing

procedures for the settlement of certain claims; and (c) administer and adjust the claims register to

reflect any such settlements or compromises without any further notice to or action, order or

approval by the Bankruptcy Court..

  H. The Debtor’s Prepetition Solicitation Was Exempt from Registration and
     Disclosure Requirements Otherwise Applicable Under Nonbankruptcy Law

       48.     Section1126(b) of the Bankruptcy Code provides that:

               [A] holder of a claim or interest that has accepted or rejected the
               plan before the commencement of the case under this title is deemed
               to have accepted or rejected such plan, as the case may be, if— (1)
               the solicitation of such acceptance or rejection was in compliance
               with any applicable nonbankruptcy law, rule, or regulation
               governing the adequacy of disclosure in connection with such
               solicitation; or (2) if there is not any such law, rule, or regulation,
               such acceptance or rejection was solicited after disclosure to such
               holder of adequate information, as defined in section 1125(a) of this
               title.

11 U.S.C. § 1126(b). Thus, prepetition solicitation must comply with either generally applicable

federal or state securities laws and regulations (including the registration and disclosure

requirements thereof) or, if such laws and regulations do not apply, the solicited holders must

receive “adequate information” under Section 1125 of the Bankruptcy Code. See 7 Alan N.

Resnick & Henry J. Sommer, eds., COLLIER ON BANKRUPTCY ¶ 1126.03[2][d] (15th rev. ed.).

       49.     The Debtor respectfully submits that its prepetition solicitation is sheltered under

one or more of the exceptions from registration provided by the Securities Act of 1933, 15 U.S.C.

                                                 18
               Case 18-12903-KG         Doc 6     Filed 12/31/18      Page 19 of 23



§§ 77a-77aa (as amended from time to time, the “Securities Act”), including section (4)(a)(2) or

Regulation D promulgated thereof, exempting the Debtor’s prepetition solicitation from the

disclosure and registration requirements of the Securities Act, state “Blue Sky” laws, or any similar

rules, regulations, or statutes. Section 4(a)(2) of the Securities Act or Regulation D promulgated

thereof, in particular, creates an exemption from nonbankruptcy securities law for transactions not

involving a “public offering.” The Debtor believes the Solicitation did not constitute a public

offering because the Debtor reasonably believes that all beneficial holders of claims in the Voting

Classes are “Accredited Investors” as that term is used under the Securities Act. As such, the

requirements under section 1126(b)(1) of the Bankruptcy Code are inapplicable to the Debtor’s

prepetition Solicitation. As discussed more fully below, the Debtor will seek a determination from

the Court at the Confirmation Hearing that all solicited Voting Class received “adequate

information” as defined by section 1125(a) of the Bankruptcy Code in accordance with section

1126(b)(2) of the Bankruptcy Code.

  I. Approval of the Disclosure Statement at the Confirmation Hearing

       50.     The Debtor will request that, at the Combined Hearing, the Bankruptcy Court find

that the Disclosure Statement contains adequate information as defined in section 1125 of the

Bankruptcy Code.

       51.     Section 1125(a) of the Bankruptcy Code defines “adequate information” as:

               [I]nformation of a kind, and in sufficient detail, as far as is
               reasonably practicable in light of the nature and history of the debtor
               and the condition of the debtor’s books and records, including a
               discussion of the potential material Federal tax consequences of the
               plan to the debtor, any successor to the debtor, and a hypothetical
               investor typical of the holders of claims or interests in the case, that
               would enable such a hypothetical investor of the relevant class to
               make an informed judgment about the plan . . . .




                                                 19
               Case 18-12903-KG          Doc 6     Filed 12/31/18     Page 20 of 23



11 U.S.C. § 1125(a)(1). The primary purpose of a disclosure statement is to provide creditors and

interest holders affected by a proposed plan with all material information necessary to make an

informed decision about whether to vote to accept or reject such plan. See, e.g., Century Glove,

Inc. v. First Am. Bank of New York, 860 F.2d 94, 100 (3d Cir. 1988) (“[Section] 1125 seeks to

guarantee a minimum amount of information to the creditor asked for its vote.”). Congress

expected that such informed judgments would be necessary to both negotiating and voting on a

plan of reorganization. Century Glove, 860 F.2d at 100. Courts will consider the particular facts

and circumstances of each case in evaluating whether a disclosure statement provides “adequate

information” within the meaning of section 1125 of the Bankruptcy Code. 11 U.S.C. § 1125(a)(l)

(“‘[A]dequate information’ means information of a kind, and in sufficient detail, as far as is

reasonably practicable in light of the nature and history of the debtor and the condition of the

debtor’s books and records.”); Oneida Motor Freight, Inc. v. United Jersey Bank, 848 F.2d 414,

417 (3d Cir. 1988) (“From the legislative history of § 1125 we discern that adequate information

will be determined by the facts and circumstances of each case.”). The Debtor submits that the

Disclosure Statement contains adequate information within the meaning of section 1125(a) of the

Bankruptcy Code.

       52.     The Disclosure Statement is extensive and comprehensive. It contains descriptions

and summaries of, among other things: (a) the material terms of the Plan; (b) certain events

preceding and leading to the commencement of this chapter 11 case and negotiations regarding the

Plan; (c) the claims asserted against the Debtor’s estate; (d) transactions to be effectuated and

securities to be issued under the Plan; (e) risk factors affecting the Plan; (f) a liquidation analysis

setting forth the estimated return that holders of claims or interests would receive in a hypothetical

chapter 7 case; (g) financial information that would be relevant to creditors’ determinations of



                                                  20
               Case 18-12903-KG         Doc 6     Filed 12/31/18      Page 21 of 23



whether to accept or reject the Plan; and (h) securities law and federal tax law consequences of the

Plan.

        53.    Accordingly, the Debtor submits that the Disclosure Statement contains adequate

information within the meaning of section 1125(a) of the Bankruptcy Code and should be

approved.

  J. Confirmation of Plan

        54.    At the Combined Hearing, the Debtor will also request that the Court confirm the

Plan pursuant to 1129 of the Bankruptcy Code. The Debtor belies that the Plan satisfies all of the

requirements of confirmation under the Bankruptcy Code, and as such will request that an order

confirming the Plan be entered. Prior to the Combined Hearing, the Debtor will file a brief and /

or affidavit in support of confirmation demonstrating that the Plan satisfies each requirement for

confirmation and responding to an objections to confirmation. Also prior to the Combined

Hearing, the Debtor will submit to the Court a proposed form of Order (a) approving the adequacy

of the Disclosure Statement and prepetition solicitation procedures and (b) confirming the Plan.

                               Waiver of Bankruptcy Rule 6004(a)

        55.    To implement the foregoing successfully, the Debtor seeks a waiver of the notice

requirements under Bankruptcy Rule 6004(a).

                                         No Prior Request

        56.    No prior motion for the relief requested herein has been made to this or any other

Court. Pursuant to Local Bankruptcy Rule 9013-1(f), the Debtor consents to the entry of a final

judgment or order with respect to the Motion if it is determined that this Court would lack Article

III jurisdiction to enter such final order or judgment absent the consent of the parties.




                                                 21
               Case 18-12903-KG         Doc 6    Filed 12/31/18     Page 22 of 23



                                              Notice

       57.     Notice of this Motion has been given to the following parties or, in lieu thereof, to

their counsel, if known: (i) the Office of the United States Trustee; and (ii) creditors included on

any list filed under Fed. R. Bankr. P. 1007(d). Because the Motion is seeking “first day” relief,

within two business days after the hearing on the Motion, the Debtor will serve copies of the

Motion and any order entered respecting the Motion as required by Local Rule 9013-1(m). The

Debtor submits that, in light of the nature of the relief requested, no other or further notice need

be given.

       WHEREFORE, the Debtor respectfully requests entry of an order: (i) scheduling the

Confirmation Hearing to consider approval of the Plan and Disclosure Statement; (ii) establishing

deadlines and procedures to object to the same; (iii) approving the Solicitation Procedures and the

Solicitation Package; (iv) approving the form and manner of the Confirmation Hearing Notice;

and (v) granting the Debtor such other and further relief as the Court deems just and proper.

Dated: December 31, 2018                      MORRIS JAMES LLP

                                              /s/ Jeffrey R. Waxman
                                              Jeffrey R. Waxman (Bar No. 4159)
                                              Eric J. Monzo (Bar No. 5214)
                                              500 Delaware Avenue
                                              Suite 1500
                                              Wilmington, DE 19801-1494
                                              Telephone: (302) 888-5842
                                              Facsimile: (302) 504-3942
                                              E-mail: jwaxman@morrisjames.com
                                              E-mail: emonzo@morrisjames.com

                                                  -and-




                                                22
Case 18-12903-KG   Doc 6   Filed 12/31/18   Page 23 of 23



                       HONIGMAN MILLER SCHWARTZ AND COHN
                       LLP
                       Joseph R. Sgroi, Esquire
                       Glenn S. Walter, Esquire
                       2290 First National Building
                       660 Woodward Avenue
                       Detroit, Michigan 48226-3506
                       Telephone: (313) 465-7000
                       Facsimile: (313) 465-7713
                       E-mail: jsgroi@honigman.com
                       E-mail: gwalter@honigman.com

                       Proposed Counsel to the Debtor




                           23
